Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 and 12-20 are pending in this Office Action.
Response to Remarks
Rejection of claims 1, 15 and 20 under USC 103:
	Applicants’ remarks regarding claim 1 and similar claims 15 and 20:

    PNG
    media_image1.png
    261
    784
    media_image1.png
    Greyscale

The examiner respectfully acknowledges the remarks presented by the Applicant in regards to the amended limitations, but these remarks/arguments are considered moot because the arguments do not apply to the new grounds of rejection as taught by Rahn in view of Cavaliere in further view of Kobayashi. Further details on rejection of claims 1, 15 and 20 are presented below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, 20 and its respective dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states “the modulator circuit being operable to modulate the first and second portions of the carrier optical signal based at least in part on the second sum to generate a modulated optical signal”. The first and second portions of the carrier optical signal correspond to X and Y polarizations. According to Fig. 3 of the specifications, the laser 115 provides the X and Y polarized optical signals to the modulator 310-1 and 310-2 for the X polarization and modulator 310-3 and 310-4 for the Y polarization. According to the claim, the first sum and second sum both correspond to a same polarization i.e. a second adder adds a first one of the mux signals and a second one of the mux signals. In Fig. 3, this corresponds to adder 114/116/124/126 which each correspond to a particular polarization. The output of adder 114 or 116 (second sum) and the output of adder 124 or 126 (second sum) corresponds to the X polarization and the Y polarization respectively and the modulator 310-1/310-2 modulates based on the sum corresponding to the X polarization and the modulator 310-3/310-4 modulates based on the sum corresponding to the Y polarization. According to the claim, the first and second portions of the carrier signal (X and Y polarizations of the laser) are modulated based on at least in part on the second sum i.e. both X and Y polarizations are modulated based on the second sum but as per the specifications each second sum corresponds to a particular polarization and is not applicable to both X and Y polarizations.
Claims 2-10. 13 and 14 are also rejected via dependency on claim 1.
Claim 15 states “modulating the first and second portions of the carrier optical signal being based on the third sum to generate a modulated optical signal”. The first and second portions of the carrier optical signal correspond to X and Y polarizations. According to Fig. 3 of the specifications, the laser 115 provides the X and Y polarized optical signals to the modulator 310-1 and 310-2 for the X polarization and modulator 310-3 and 310-4 for the Y polarization. According to the claim, the first sum, second sum and third sum correspond to a same polarization i.e. a third adder adds a first sum and a second sum. In Fig. 3, this corresponds to adder 114/116/124/126 which each correspond to a particular polarization. The output of adder 114 or 116 (third sum) and the output of adder 124 or 126 (third sum) corresponds to the X polarization and the Y polarization respectively and the modulator 310-1/310-2 modulates based on the sum corresponding to the X polarization and the modulator 310-3/310-4 modulates based on the sum corresponding to the Y polarization. According to the claim, the first and second portions of the carrier signal (X and Y polarizations of the laser) are modulated based on the third sum i.e. both X and Y polarizations are modulated based on the third sum but as per the specifications each third sum corresponds to a particular polarization and is not applicable to both X and Y polarizations.
Claims 16-19 are also rejected via dependency on claim 15.
Claim 20 states “modulating the first and second portions of the carrier optical signal being based at least in part on the second sum to generate a modulated optical signal”. The first and second portions of the carrier optical signal correspond to X and Y polarizations. According to Fig. 3 of the specifications, the laser 115 provides the X and Y polarized optical signals to the modulator 310-1 and 310-2 for the X polarization and modulator 310-3 and 310-4 for the Y polarization. According to the claim, the first sum and second sum both correspond to a same polarization i.e. a second adder adds a first one of the mux signals and a second one of the mux signals. In Fig. 3, this corresponds to adder 114/116/124/126 which each correspond to a particular polarization. The output of adder 114 or 116 (second sum) or the output of adder 124 or 126 (second sum) corresponds to either the X polarization or the Y polarization and the modulator 310-1/310-2 modulates based on the sum corresponding to the X polarization and the modulator 310-3/310-4 modulates based on the sum corresponding to the Y polarization. According to the claim, the first and second portions of the carrier signal (X and Y polarizations of the laser) are modulated based on at least in part on the second sum i.e. both X and Y polarizations are modulated based on the second sum but as per the specifications each second sum corresponds to a particular polarization and is not applicable to both X and Y polarizations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahn (US 2015/0093117) in view of Cavaliere (US 2017/0033885) in further view of Kobayashi (US 2010/0220376).
Regarding claim 1, Rahn teaches a system with a modulator circuit (Fig. 4, modulator circuit 330) configured to receive a first portion of a carrier optical signal having an X polarization from a laser having a frequency wc and a second portion of the carrier optical signal having a Y polarization (paragraph [0052], Modulator 330-1 may be used to modulate signals of the first polarization (e.g., an X polarization). Modulator 330-2 may be used to modulate signals of the second polarization (e.g., a Y polarization)), the modulator circuit being operable to modulate the first and second portions of the carrier optical signal based at least in part on a second sum (Fig. 4, inputs to the modulators 330) to generate a modulated optical signal having the X polarization and the Y polarization (Fig. 4, the outputs from the modulators have X and Y polarization).
Although Rahn teaches inputs to the optical modulators 330 for each polarization from the DSP 310, Rahn doesn’t teach a system comprising: a plurality of electrical modulators, wherein each modulator is configured to: receive an input electrical signal; and modulate the input signal based on one of a plurality of local oscillator signals, each of the plurality of local oscillator signals being supplied by a respective one of a plurality of local oscillator circuits; wherein: the modulated optical signal is centered at frequency 
    PNG
    media_image2.png
    1
    11
    media_image2.png
    Greyscale
; the modulated optical signal comprises a plurality of subcarriers; and a center frequency of each of the plurality of subcarriers is offset from 
    PNG
    media_image2.png
    1
    11
    media_image2.png
    Greyscale
 by a frequency of said one of the plurality of local oscillator signals.  
Cavaliere teaches a system (Fig. 5), comprising: a plurality of electrical modulators (Fig. 5, modulators 82), wherein each modulator is configured to: receive an input electrical signal (Fig. 5, input signal 64); and modulate the input signal based on one of a plurality of local oscillator signals (Fig. 5, signal f1 from plurality of local oscillator signals f1 to fn), each of the plurality of local oscillator signals being supplied by a respective one of a plurality of local oscillator circuits (paragraph [0113], respective radio frequency subcarrier signal 66); and a modulator circuit (Fig. 5, optical modulator circuit 78) configured to modulate a carrier optical signal from a laser having a frequency
    PNG
    media_image2.png
    1
    11
    media_image2.png
    Greyscale
 (Fig. 5, laser 84 with frequency fc) based on the input signal to generate a modulated optical signal (Fig. 5, modulated output 26-1), wherein: the modulated optical signal is centered at frequency 
    PNG
    media_image2.png
    1
    11
    media_image2.png
    Greyscale
 (Fig. 5, output 26-1 comprises center frequency of fc); the modulated optical signal comprises a plurality of subcarriers (Fig. 5, 26-1 comprises subcarriers, also shown in output spectrum of 30); and a center frequency of each of the plurality of subcarriers is offset from 
    PNG
    media_image2.png
    1
    11
    media_image2.png
    Greyscale
 by a frequency of said one of the plurality of local oscillator signals (Fig. 5, 26-1 comprises spacing by f1 for the subcarriers i.e. fc+f1 and fc-f1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inputs for each polarization from the DSP in the system taught by Rahn and incorporate the modulation system design taught by Cavaliere in order to provide an improved communications network (Cavaliere: paragraph [0006]).
Although Cavaliere teaches a plurality of electrical modulators 82, Rahn in view of Cavaliere doesn’t teach that these modulators are inphase-quadrature (IQ) modulators, wherein each IQ modulator is configured to: receive an input electrical signal that comprises an inphase signal and a quadrature signal; modulate the inphase signal and the quadrature signal based on one of a plurality of local oscillator signals, add the modulated inphase signal and the modulated quadrature signal with a first adder to provide a first sum, the first sum being a multiplexed signal such that the each of the plurality of IQ modulators provides a respective one of a plurality of multiplexed signals; a second adder operable to add a first one of the plurality of multiplexed signals and a second one of the plurality of multiplexed signals to provide a second sum; and modulating the carrier optical signal based at least in part on the second sum to generate a modulated optical signal.
Kobayashi teaches electrical modulators that are inphase-quadrature (IQ) modulators (Fig. 10, see below), 

    PNG
    media_image3.png
    544
    510
    media_image3.png
    Greyscale

wherein each IQ modulator is configured to: receive an input electrical signal that comprises an inphase signal and a quadrature signal (Fig. 10, input electrical signal from s/p converter 10 outputs the electrical signal with I and Q components); and modulate the inphase signal and the quadrature signal based on one of a plurality of local oscillator signals (Fig. 10, modulation of the IQ signals based on the oscillator signal from 12-1), add the modulated inphase signal and the modulated quadrature signal with a first adder to provide a first sum (Fig. 10, as shown above, the first adder provides the first sum), the first sum being a multiplexed signal such that the each of the plurality of IQ modulators provides a respective one of a plurality of multiplexed signals (Fig. 10, shows above that each of the IQ modulators provides a respective multiplexed signal at respective adder labelled “1”); a second adder operable to add a first one of the plurality of multiplexed signals and a second one of the plurality of multiplexed signals to provide a second sum (Fig. 10 shows above the output of “first adder” is added at the “second adder” with a second one of the multiplexed signals to output a second sum); and modulating at least in part on the second sum to generate a modulated optical signal (Fig. 10, using I-phase drive signal; paragraph [0095], an optical IQ modulator 4 for generating subcarriers…and a modulator drive signal generation circuit 6 for generating a modulator drive signal…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrical modulator taught by Rahn in view of Cavaliere and incorporate the structure and functionality of the electrical modulator as taught by Kobayashi to not only output modulator drive signals to generate optical subcarriers but to also help suppress chromatic dispersion and PMD in optical transmission (Kobayashi: paragraphs [0016] and [0017]).
Regarding claim 2, Rahn in view of Cavaliere in further view of Kobayashi teaches the system of claim 1, wherein Cavaliere teaches the plurality of subcarriers forms a continuous waveform in the frequency domain (Cavaliere: Fig. 5 shows the continuous output spectrum of 30).  
Regarding claim 8, Rahn in view of Cavaliere in further view of Kobayashi teaches the system of claim 1, wherein Cavaliere teaches further comprising a frequency synthesizer for determining the center frequency of each of the plurality of subcarriers (Fig. 5, frequencies 66 is output by frequency synthesizer determines the center frequency of each subcarrier).  
Regarding claim 9, Rahn in view of Cavaliere in further view of Kobayashi teaches the system of claim 1, wherein Cavaliere teaches the center frequencies of the plurality of subcarriers are symmetrical about
    PNG
    media_image2.png
    1
    11
    media_image2.png
    Greyscale
 (Fig. 5 shows in output spectrum 30 that the center frequencies of the plurality of subcarriers are symmetrical about the center frequency fc).  
Regarding claim 15, Rahn teaches a method wherein a modulator circuit (Fig. 4, modulator circuit 330) modulates a first portion of a carrier optical signal having an X polarization from a laser having a frequency wc and modulates a second portion of the carrier optical signal having a Y polarization (paragraph [0052], Modulator 330-1 may be used to modulate signals of the first polarization (e.g., an X polarization). Modulator 330-2 may be used to modulate signals of the second polarization (e.g., a Y polarization)), said modulating the first and second portions of the carrier optical signal based on a third sum (Fig. 4, inputs to the modulators 330) to generate a modulated optical signal having the X polarization and the Y polarization (Fig. 4, the outputs from the modulators have X and Y polarization).
Although Rahn teaches inputs to the optical modulators 330 for each polarization from the DSP 310, Rahn doesn’t teach a method comprising receiving an input electrical signal; modulating the input signal based on a plurality of local oscillator signals; wherein: the modulated optical signal is centered at frequency
    PNG
    media_image2.png
    1
    11
    media_image2.png
    Greyscale
; the modulated optical signal comprises a plurality of subcarriers; and the center frequency of each of the plurality of subcarriers is offset from
    PNG
    media_image2.png
    1
    11
    media_image2.png
    Greyscale
 by a frequency of one of the first and second local oscillator signals.  
Cavaliere teaches a method (Fig. 5), comprising: receiving an input electrical signal (Fig. 5, input signal 64); modulating the input signal based on a plurality of local oscillator signals (Fig. 5, signal f1 from plurality of local oscillator signals f1 to fn); and32Attorney Docket No. 21141-0023001 modulating (Fig. 5, modulator circuit 78) a carrier optical signal from a laser having a frequency
    PNG
    media_image2.png
    1
    11
    media_image2.png
    Greyscale
 (Fig. 5, laser 84 with frequency fc) based on processing of the input signal to generate a modulated optical signal (Fig. 5, modulated output 26-1); wherein: the modulated optical signal is centered at frequency
    PNG
    media_image2.png
    1
    11
    media_image2.png
    Greyscale
 (Fig. 5, output 26-1 comprises center frequency of fc); the modulated optical signal comprises a plurality of subcarriers (Fig. 5, 26-1 comprises subcarriers, also shown in output spectrum of 30); and the center frequency of each of the plurality of subcarriers is offset from
    PNG
    media_image2.png
    1
    11
    media_image2.png
    Greyscale
 by a frequency of one of the first and second local oscillator signals (Fig. 5, 26-1 comprises spacing by f1 for the subcarriers i.e. fc+f1 and fc-f1, spectrum 30 also shows that the center frequency of each of the other subcarriers is also offset from 
    PNG
    media_image2.png
    1
    11
    media_image2.png
    Greyscale
 by the frequency of one of the plurality of local oscillator signals i.e. fc+f2 and fc-f2, fc+f3 and fc-f3, etc).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inputs for each polarization from the DSP in the system taught by Rahn and incorporate the modulation system design taught by Cavaliere in order to provide an improved communications network (Cavaliere: paragraph [0006]).
Although Cavaliere teaches receiving an input signal at electrical modulator, Rahn in view of Cavaliere doesn’t teach to receiving a first input electrical signal wherein the first input electrical signal comprises a first inphase signal and a first quadrature signal; receiving a second input electrical signal; wherein the second input electrical signal comprises a second inphase and a second quadrature signal; -3-modulating the first inphase signal and the first quadrature signal based on a first local oscillator signal supplied by a first local oscillator circuit; modulating the second inphase and the second quadrature signal based on a second local oscillator signal supplied by a second local oscillator circuit; adding the modulated first inphase signal and the modulated first quadrature signal with a first adder to provide a first sum, the first sum being a first multiplexed signal; adding the modulated second inphase signal and the modulated second quadrature signal with a second adder to provide a second sum, the second sum being a second multiplexed signal; adding the first and second multiplexed signals with a third adder to provide a third sum; and modulating based on the third sum to generate a modulated optical signal.
Kobayashi teaches electrical modulators that are inphase-quadrature (IQ) modulators (Fig. 10, see below), 

    PNG
    media_image4.png
    594
    472
    media_image4.png
    Greyscale

receiving a first input electrical signal wherein the first input electrical signal comprises a first inphase signal and a first quadrature signal (Fig. 10, “first input electrical signal” input to a first IQ modulator); receiving a second input electrical signal wherein the second input electrical signal comprises a second inphase and a second quadrature signal (Fig. 10, “second input electrical signal” input to a second IQ modulator); -3-modulating the first inphase signal and the first quadrature signal based on a first local oscillator signal supplied by a first local oscillator circuit (Fig. 10, first local oscillator signal supplied from 12-1 to the first IQ modulator); modulating the second inphase and the second quadrature signal based on a second local oscillator signal supplied by a second local oscillator circuit (Fig. 10, second local oscillator signal supplied from 12-m to the second IQ modulator); adding the modulated first inphase signal and the modulated first quadrature signal with a first adder to provide a first sum, the first sum being a first multiplexed signal (Fig. 10, as shown above, the first adder provides the first sum); adding the modulated second inphase signal and the modulated second quadrature signal with a second adder to provide a second sum, the second sum being a second multiplexed signal (Fig. 10, as shown above, the second adder provides the second sum); adding the first and second multiplexed signals with a third adder to provide a third sum (Fig. 10, as shown above, the third adder provides a third sum of the first and second multiplexed signals); and modulating based on the third sum to generate a modulated optical signal (Fig. 10, using I-phase drive signal; paragraph [0095], an optical IQ modulator 4 for generating subcarriers…and a modulator drive signal generation circuit 6 for generating a modulator drive signal…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrical modulator taught by Rahn in view of Cavaliere and incorporate the structure and functionality of the electrical modulator as taught by Kobayashi to not only output modulator drive signals to generate optical subcarriers but to also help suppress chromatic dispersion and PMD in optical transmission (Kobayashi: paragraphs [0016] and [0017]).
Regarding claim 16, Rahn in view of Cavaliere in view of Kobayashi teaches the method of claim 15, wherein Cavaliere teaches the plurality of subcarriers forms a continuous waveform in the frequency domain (Cavaliere: Fig. 5 shows the continuous output spectrum of 30).  
Regarding claim 20, Rahn teaches a system with a modulator circuit (Fig. 4, modulator circuit 330) configured to modulate a first portion of a carrier optical signal having an X polarization from a laser having a frequency wc and modulating a second portion of the carrier optical signal having a Y polarization (paragraph [0052], Modulator 330-1 may be used to modulate signals of the first polarization (e.g., an X polarization). Modulator 330-2 may be used to modulate signals of the second polarization (e.g., a Y polarization)), said modulating the first and second portions of the carrier optical signal based at least in part on a second sum (Fig. 4, inputs to the modulators 330) to generate a modulated optical signal having the X polarization and the Y polarization (Fig. 4, the outputs from the modulators have X and Y polarization).
Although Rahn teaches inputs to the optical modulators 330 for each polarization from the DSP 310, Rahn doesn’t teach a system comprising: a plurality of electrical modulators, wherein each modulator is configured to: receive an input electrical signal; and modulate the input signal based on one of a plurality of local oscillator signals, each of the plurality of local oscillator signals being supplied by a respective one of a plurality of local oscillator circuits; wherein: the modulated optical signal is centered at frequency 
    PNG
    media_image2.png
    1
    11
    media_image2.png
    Greyscale
; the modulated optical signal comprises a plurality of subcarriers; and a center frequency of each of the plurality of subcarriers is offset from 
    PNG
    media_image2.png
    1
    11
    media_image2.png
    Greyscale
 by a frequency of said one of the plurality of local oscillator signals.  
Cavaliere teaches a an apparatus, comprising: a plurality of electrical modulators (Fig. 5, modulators 82), wherein each modulator is configured to: receive an input electrical signal (Fig. 5, input signal 64); and modulate the input signal based on one of a plurality of local oscillator signals (Fig. 5, signal f1 from plurality of local oscillator signals f1 to fn), each of the plurality of local oscillator signals being supplied by a respective one of a plurality of local oscillator circuits (paragraph [0113], respective radio frequency subcarrier signal 66); and a modulator circuit (Fig. 5, modulator circuit 78) configured to modulate a carrier optical signal from a laser having a frequency
    PNG
    media_image2.png
    1
    11
    media_image2.png
    Greyscale
 (Fig. 5, laser 84 with frequency fc) based on the input signal to generate a modulated optical signal (Fig. 5, modulated output 26-1), wherein: the modulated optical signal is centered at frequency 
    PNG
    media_image2.png
    1
    11
    media_image2.png
    Greyscale
 (Fig. 5, output 26-1 comprises center frequency of fc); the modulated optical signal comprises a plurality of subcarriers (Fig. 5, 26-1 comprises subcarriers, also shown in output spectrum of 30); and a center frequency of each of the plurality of subcarriers is offset from 
    PNG
    media_image2.png
    1
    11
    media_image2.png
    Greyscale
 by a frequency of said one of the plurality of local oscillator signals (Fig. 5, 26-1 comprises spacing by f1 for the subcarriers i.e. fc+f1 and fc-f1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inputs for each polarization from the DSP in the system taught by Rahn and incorporate the modulation system design taught by Cavaliere in order to provide an improved communications network (Cavaliere: paragraph [0006]).
Although Cavaliere teaches a plurality of electrical modulators 82, Rahn in view of Cavaliere doesn’t teach that these modulators are inphase-quadrature (IQ) modulators, wherein each IQ modulator is configured to: receive an input electrical signal that comprises an inphase signal and a quadrature signal; modulate the inphase signal and the quadrature signal based on one of a plurality of local oscillator signals, add the modulated inphase signal and the modulated quadrature signal with a first adder to provide a first sum, the first sum being a multiplexed signal such that the each of the plurality of IQ modulators provides a respective one of a plurality of multiplexed signals; a second adder operable to add a first one of the plurality of multiplexed signals and a second one of the plurality of multiplexed signals to provide a second sum; and modulating the carrier optical signal based at least in part on the second sum to generate a modulated optical signal.
Kobayashi teaches electrical modulators that are inphase-quadrature (IQ) modulators (Fig. 10, see below), 

    PNG
    media_image3.png
    544
    510
    media_image3.png
    Greyscale

wherein each IQ modulator is configured to: receive an input electrical signal that comprises an inphase signal and a quadrature signal (Fig. 10, input electrical signal from s/p converter 10 outputs the electrical signal with I and Q components); and modulate the inphase signal and the quadrature signal based on one of a plurality of local oscillator signals (Fig. 10, modulation of the IQ signals based on the oscillator signal from 12-1), add the modulated inphase signal and the modulated quadrature signal with a first adder to provide a first sum (Fig. 10, as shown above, the first adder provides the first sum), the first sum being a multiplexed signal such that the each of the plurality of IQ modulators provides a respective one of a plurality of multiplexed signals (Fig. 10, shows above that each of the IQ modulators provides a respective multiplexed signal at respective adder labelled “1”); a second adder operable to add a first one of the plurality of multiplexed signals and a second one of the plurality of multiplexed signals to provide a second sum (Fig. 10 shows above the output of “first adder” is added at the “second adder” with a second one of the multiplexed signals to output a second sum); and modulating at least in part on the second sum to generate a modulated optical signal (Fig. 10, using I-phase drive signal; paragraph [0095], an optical IQ modulator 4 for generating subcarriers…and a modulator drive signal generation circuit 6 for generating a modulator drive signal…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrical modulator taught by Rahn in view of Cavaliere and incorporate the structure and functionality of the electrical modulator as taught by Kobayashi to not only output modulator drive signals to generate optical subcarriers but to also help suppress chromatic dispersion and PMD in optical transmission (Kobayashi: paragraphs [0016] and [0017]).
Claims 3-6, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahn (US 2015/0093117) in view of Cavaliere (US 2017/0033885) in view of Kobayashi (US 2010/0220376) in further view of Kee (US 2005/0271387).
Regarding claim 3, Rahn in view of Cavaliere in view of Kobayashi teaches the system of claim 1.
Although Cavaliere in view of Kobayashi teaches the multiple subcarriers, Cavaliere in view of Kobayashi don’t teach wherein the modulated optical signal further comprises a plurality of gaps between subcarriers in the frequency domain.  
Kee teaches adding gaps within subcarriers (Fig. 3 and paragraph [0088]; Fig. 12 also shows gaps between subcarriers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modulated optical signal as taught by Cavaliere in view of Kobayashi and incorporate adding gaps between subcarriers as taught by Kee since it can increase a tolerance of the aggregate error rate to the impairments (Kee: paragraph [0013]).
Regarding claim 4, Rahn in view of Cavaliere in view of Kobayashi teaches the system of claim 3, wherein Kee teaches the frequency width of each of the plurality of gaps is equal (Kee: paragraph [0088], The spacing and consequent gap size can then be adjusted within the constraints of the optical modulator). Although Kee doesn’t explicitly state that the gap is equal, Kee states that the gaps can be adjusted as per requirements. It would have been obvious to try by one of ordinary skill in the art before the effective filing date of the invention to adjust the width to be equal in order to increase a tolerance of the aggregate error rate to the impairments (Kee: paragraph [0013]).
Regarding claim 5, Rahn in view of Cavaliere in view of Kobayashi in further view of Kee teaches the system of claim 3, wherein Kee teaches the frequency width of each of the plurality of gaps is variable (Kee: paragraph [0088], The spacing and consequent gap size can then be adjusted within the constraints of the optical modulator). Although Kee doesn’t explicitly state that the gap is variable, Kee states that the gaps can be adjusted as per requirements. It would have been obvious to try by one of ordinary skill in the art before the effective filing date of the invention to adjust the width to be variable in order to increase a tolerance of the aggregate error rate to the impairments (Kee: paragraph [0013]).
Regarding claim 6, Rahn in view of Cavaliere in view of Kobayashi in view of Kee teaches the system of claim 3, wherein Kee teaches each of the plurality of gaps separates a group of subcarriers comprising one or more subcarriers (Kee shows this in Figs. 12 and 13; paragraph [0109], lines 19-21, leaving gaps in the group of subcarriers…).  
Regarding claim 17, Rahn in view of Cavaliere in view of Kobayashi teaches the method of claim 15.
 Although Cavaliere in view of Kobayashi teaches the multiple subcarriers, Cavaliere in view of Kobayashi don’t teach wherein the modulated optical signal further comprises a plurality of gaps between subcarriers in the frequency domain.  
Kee teaches adding gaps within subcarriers (Fig. 3 and paragraph [0088]; Fig. 12 also shows gaps between subcarriers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modulated optical signal as taught by Cavaliere in view of Kobayashi and incorporate adding gaps between subcarriers as taught by Kee since it can increase a tolerance of the aggregate error rate to the impairments (Kee: paragraph [0013]).
Regarding claim 18, Rahn in view of Cavaliere in view of Kobayashi in view of Kee teaches the method of claim 17, wherein Kee teaches the frequency width of each of the plurality of gaps is equal (Kee: paragraph [0088], The spacing and consequent gap size can then be adjusted within the constraints of the optical modulator). Although Kee doesn’t explicitly state that the gap is equal, Kee states that the gaps can be adjusted as per requirements. It would have been obvious to try by one of ordinary skill in the art before the effective filing date of the invention to adjust the width to be equal in order to increase a tolerance of the aggregate error rate to the impairments (Kee: paragraph [0013]).
Regarding claim 19, Rahn in view of Cavaliere in view of Kobayashi in view of Kee teaches the method of claim 17, wherein Kee teaches the frequency width of each of the plurality of gaps is variable (Kee: paragraph [0088], The spacing and consequent gap size can then be adjusted within the constraints of the optical modulator). Although Kee doesn’t explicitly state that the gap is variable, Kee states that the gaps can be adjusted as per requirements. It would have been obvious to try by one of ordinary skill in the art before the effective filing date of the invention to adjust the width to be variable in order to increase a tolerance of the aggregate error rate to the impairments (Kee: paragraph [0013]).    
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahn (US 2015/0093117) in view of Cavaliere (US 2017/0033885) in view of Kobayashi (US 2010/0220376) in view of Kee (US 2005/0271387) in further view of Ji (US 9124369).
Regarding claim 7, Rahn in view of Cavaliere in view of Kobayashi in view of Kee teaches the system of claim 6.
Cavaliere in view of Kobayashi in view of Kee doesn’t teach wherein each of the one or more subcarriers within each group of subcarriers transmits a same route through the optical network.  
Ji teaches each of the one or more subcarriers within each group of subcarriers transmits a same route through the optical network (Fig. 5, different subcarriers travel their own route/same route after being output from aggregator 118, subcarriers within 121 are sent to the same route; Col. 5, lines 37-41, each output port 119 and 120 will have different subcarrier arrangements 121 and 122. These different outputs are sent to different directions in the network…; also see claim 1, lines 15-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing of the subcarriers as taught by Cavaliere in view of Kobayashi in view of Kee and incorporate the selection of destination of the subcarriers as taught by Ji in order to help meet increasing flexibility demand in the network (Ji: Col. 3, lines 59-61).   
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahn (US 2015/0093117) in view of Cavaliere (US 2017/0033885) in view of Kobayashi (US 2010/0220376) in view of Sugaya (US 2012/0106971).
Regarding claim 10, Rahn in view of Cavaliere in view of Kobayashi teaches the system of claim 1.
Although Cavaliere in view of Kobayashi teaches a number of subcarriers, Cavaliere in view of Kobayashi doesn’t teach wherein a maximum number of subcarriers is defined by a bandwidth of the modulator circuit.  
Sugaya teaches wherein a maximum number of subcarriers is defined by a bandwidth of the modulator circuit (paragraph [0114], in the second embodiment…the optical transmission device determines the number of subcarrier to be used according to the transmission rate…; paragraph [0117], lines 8-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Cavaliere in view of Kobayashi and incorporate the teachings of Sugaya in order to be able to change the number of subcarriers based on the transmission rate thereby allowing for the flexibility to satisfy the quality requirement when the optical transmission system is extended (Sugaya: paragraph [0113]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahn (US 2015/0093117) in view of Cavaliere (US 2017/0033885) in view of Kobayashi (US 2010/0220376) in further view of Zhuge (US 2015/0071652).
Regarding claim 13, Rahn in view of Cavaliere in view of Kobayashi teaches the system of claim 1.
Cavaliere in view of Kobayashi doesn’t teach wherein each of the plurality of subcarriers is a Nyquist subcarrier.  
Zhuge teaches wherein each of the plurality of subcarriers is a Nyquist subcarrier (paragraph [0051]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the subcarriers taught by Cavaliere in view of Kobayashi and incorporate Nyquist subcarriers as taught by Zhuge since Nyquist subcarrier increase tolerance to nonlinear interference because of the separation between the subcarriers (Zhuge: paragraph [0051]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahn (US 2015/0093117) in view of Cavaliere (US 2017/0033885) in view of Kobayashi (US 2010/0220376) in view of Huang (US 2016/0191168).
Regarding claim 14, Rahn in view of Cavaliere in view of Kobayashi teaches the system of claim 1.
Cavaliere in view of Kobayashi doesn’t teach the plurality of subcarriers modulated by using a modulation format being selected from an m- quadrature amplitude modulation (QAM), m being an integer, quadrature phase shift keying (QPSK), and binary phase shift keying (BPSK).  
Huang teaches that each of the plurality of subcarriers is modulated according to QPSK (Fig. 1, QPSK modulator; paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modulation format used in the modulator as taught by Cavaliere in view of Kobayashi and incorporate the modulation format taught by Huang since QPSK provides good noise immunity and low error probability. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637